            Case 1:21-cr-00386-TNM Document 49 Filed 08/19/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
                v.                             :          Case No. 21-CR-386 (TNM)
                                               :
PAULINE BAUER,                                 :
                                               :
                       Defendant.              :

                     UNITED STATES= STATUS REPORT REGARDING
                       PROTECTIVE ORDER NON-COMPLIANCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this Status Report regarding the status of the

Defendant’s compliance with the Protective Order entered in this case.

       1.       On July 19, 2021, in a hearing before the Court, Defendant Pauline Bauer orally

agreed to the entry of a protective order in this case.

       2.       On July 26, 2021, the Government filed its Motion for a Protective Order. Docket

Entry 46.

       3.       On July 27, 2021, the Court granted the Government’s Protective Order. Minute

Order, 7/27/21.

       4.       The Defendant never filed any opposition to the Protective Order.

       5.       The Protective Order requires Counsel and the Defendant to abide by the terms of

the Protective Order. Paragraph 13 states:

                       “Defense counsel must provide a copy of this Order to, and review the terms

                       of this Order with, members of the legal defense team, Defendant, and any

                       other person, before providing them access to Sensitive or Highly Sensitive

                       materials.    Defense counsel must obtain a fully executed copy of
            Case 1:21-cr-00386-TNM Document 49 Filed 08/19/21 Page 2 of 4




                       Attachment A before providing Defendant access to Sensitive or Highly

                       Sensitive materials, and must file a copy with the Court within one week of

                       execution.”

       6.       On August 3, 2021, the Government contacted Defendant Bauer and Attorney

Carmen Hernandez by email requesting the signed Attachment A to the Protective Order.

       7.       On the same day, August 3, Defendant Bauer refused, stating as follows:

                “I will not be signing any tacit agreements especially when they apply to me
                directly as being withheld evidence. The Judge stated that I will be defending
                myself. I know you are new to this case but I retain my right to self
                determination. The court is aware of the Cestui Que Ve trust that I am Executor of
                and retain my rights to contract when I choose to under Admiralty Law. I challenge
                the courts jurisdiction and dominion over a living soul. I am also aware that if you
                can get a felony charge you the defense attorney the courts and the judge all get
                paid from my CQV PCT. I am not a citizen, person, or resident I am a woman, a
                living soul. I am also aware that my case number has a cusip #. There must be a
                Corpus Delecti. If there is no victim, there is no crime. How can a dead entity be
                a victim? and I did not have intent nor did I cause harm to anyone. Why do you
                think Vivien and Jacob asked you to take over this case? I mandate a copy of your
                malfeasance and malpractice insurance so I may make a future tort claim for title
                18 section 241&242. You arrested people without due process of the law. If need
                be, I will be filing a writ of Habeas to the court of claims. I suggest you review the
                search warrant and the transcripts as well as my notice of special appearance.
                 :Pauline; Bauer:”

       8.       The Government has serious concerns about the Defendant’s non-compliance and

the enforcement of the Protective Order should the Defendant possess the sensitive and highly

sensitive materials without first signing Attachment A to the Protective Order. The government

will produce discovery that is non-sensitive. The government has compiled discovery that will

be designated Sensitive and Highly Sensitive under the Protective Order, however, due to the

Defendant’s clear statement that she will not agree to the terms of the Protective Order and the

Government’s concerns about the highly sensitive nature of these materials, the Government will


                                                  2
            Case 1:21-cr-00386-TNM Document 49 Filed 08/19/21 Page 3 of 4




provide the materials after it receives the Defendant’s signed Attachment A to the Protective Order.

       9.       Should the Defendant file a motion to modify the Protective Order, the Government

anticipates that it will oppose and will file an opposition as necessary.

                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar No. 415793

                                           By:        /s/ Amanda Fretto
                                                      AMANDA FRETTO
                                                      JAMES D. PETERSON
                                                      D.C. Bar No. 1018284
                                                      Assistant United States Attorney
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-7268
                                                      amanda.lingwood@usdoj.gov




                                                  3
        Case 1:21-cr-00386-TNM Document 49 Filed 08/19/21 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, and via email to Defendant Pauline Bauer
and Attorney Carmen Hernandez on August 19, 2021.



                                   By:           /s/ Amanda Fretto
                                                 AMANDA FRETTO
                                                 D.C. Bar No. 1018284
                                                 Assistant United States Attorney
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-7268
                                                 amanda.lingwood@usdoj.gov




                                             4
